Citation Nr: 1028513	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for abnormal 
blood work.

2.  Entitlement to service connection for sciatic neuropathy.

3.  Entitlement to service connection for back muscle spasm.

4.  Entitlement to service connection for constipation secondary 
to service connected myofascial restrictive syndrome/strain.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for anal fissures.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for decreased libido.
9.  Entitlement to service connection for gastritis.

10.  Entitlement to service connection for sleeplessness (sleep 
apnea).

11.  Entitlement to service connection for penile deformity.

12.  Entitlement to specially adapted housing.

13. Entitlement to a certificate for a home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 14, 1992 to 
September 1, 1992.

The appeal comes before the Board of Veterans' Appeals (Board) 
from various rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issues of entitlement to service connection for hypertension, 
constipation, gastritis, sleeplessness (sleep apnea), and whether 
new and material evidence has been submitted to reopen the claim 
for service connection for abnormal blood work are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Sciatic neuropathy was not present in service, nor was an 
organic disease of the nervous system (sciatic neuropathy) 
present within one year following service, nor is it causally or 
etiologically related to the Veteran's service-connected 
disabilities.

3.  Back muscle spasm is a symptom of the Veteran's service 
connected chronic myofascial restrictive syndrome (multilevel 
lumbar disc disease), and not a separate disease entity for 
purposed of VA compensation.

4.  Hemorrhoids were not present in service, are not currently 
present, and are not causally or etiologically related to the 
Veteran's service-connected disabilities.

5.  Anal fissures were not present in service, are not currently 
present, and are not causally or etiologically related to the 
Veteran's service-connected disabilities.

6.  Penile deformity was not present in service, is not currently 
present, and is not causally or etiologically related to the 
Veteran's service-connected disabilities.

7.  Decreased libido is a symptom of the Veteran's service 
connected disabilities, and not a separate disease entity for 
purposed of VA compensation.

8. The Veteran does not have service-connected disabilities that 
have resulted in the loss, or loss of use, of both lower 
extremities, or blindness in both eyes, or the loss of one lower 
extremity together with residuals of organic disease or injury 
that affects the functions of balance or propulsion, or loss of 
one lower extremity together with the loss or loss of use of one 
upper extremity that affects the functions of balance or 
propulsion.

9. The Veteran does not have a service connected vision disorder 
resulting in 5/200 vision or less in both eyes, or the anatomical 
loss or loss of use of both hands.

CONCLUSIONS OF LAW

1.  Sciatic neuropathy was not incurred in or aggravated by 
military service, may not be so presumed, and is not proximately 
due to or the result of service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  Back spasm, a symptom, is not a chronic disorder incurred in 
or aggravated by military service, and is not proximately due to 
or the result of service-connected disabilities.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

3.  Hemorrhoids were not incurred in or aggravated by military 
service, and are not proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  Anal fissures were not incurred in or aggravated by military 
service, and are not proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  Penile deformity was not incurred in or aggravated by 
military service, and is not proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

6.  Decreased libido, a symptom, is not a chronic disorder 
incurred in or aggravated by military service, and is not 
proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

7.  The criteria for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. § 2101(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.809 (2009).

8.  The criteria for acquiring a special home adaptation grant 
have not been met.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
April 2006.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with  VA examinations to 
assess his claimed disorders.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of joint 
pain, any abnormality of heart action or heart sounds, any 
urinary findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, nephritis, 
or pulmonary disease, first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303 (2006).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background

The Veteran is service connected for major depression, rated 70 
percent disabling; and chronic myofascial restrictive syndrome 
(multilevel lumbar disc disease), rated 60 percent disabling.  
Effective in December 1996, he was awarded a total rating based 
on individual unemployability (TDIU). 

The Veteran is seeking service connection for several 
disabilities, including sciatic neuropathy of the lower 
extremities, back muscle spasm, hemorrhoids, anal fissures, 
decreased libido, and penile deformity.  

A review of the service treatment records (STRs) reveals that in 
July 1992, the Veteran was seen complaining of low back pain.  He 
reported that the pain began after he lifted heavy trays.  He had 
pain running down his left leg.  A lumbar spine series was 
negative for a fracture.  The assessment was lumbar muscle 
strain.  He was given 48 hours of bed rest.  In late July 1992, 
on a follow-up visit, he related that the pain occasionally 
radiated down the left lower extremity.  He was given a temporary 
profile to walk, run, bicycle, or swim at his own pace.  In early 
August 1992, he was seen with complaints of having trouble 
digesting his food, and was unable to eat.  He reported that he 
was under stress, as he was being "chaptered" out of service.  
Following examination, the diagnosis was stress-related 
dyspepsia.  Maalox was prescribed.  During a follow-up visit a 
few days later, he reported the onset of diarrhea after taking 
the Maalox.  He denied abdominal pain, nausea or vomiting.  
Following examination, the diagnosis was stress-related 
dyspepsia, improved with Maalox, and diarrhea, most likely 
secondary to Maalox.  In mid-August 1992, the Veteran did a 
follow-up visit for his low back pain.  It was noted that he had 
received six treatments of electrical stimulation to the back 
with temporary results.  Objective examination did not note any 
radiation of pain to the lower extremities.  Regarding 
hemorrhoids, anal fissures, decreased libido, or penile 
deformity, no complaints or finding were recorded in the STRs.

The Veteran was afforded a VA general medical examination in 
December 1992.  He gave a history of the back pain in service.  
He describe his current back pain problems, noting that the pain 
was sometimes severe and associated with muscle spasm, and 
radiated into the left buttock, but denied tingling or numbness 
in the inferior extremities.  An X-ray study of the lumbosacral 
spine was unremarkable.  The assessment was chronic lumbosacral 
strain injury.  Regarding hemorrhoids, anal fissures, decreased 
libido, or penile deformity, no complaints or finding were 
recorded on the examination. 

During a April 1994 VA spine examination, the physician noted no 
evidence of neurologic dysfunction resulting from the chronic 
lumbosacral strain.

A January 1997 VA spine examination report noted that straight 
leg raising in both sitting and supine positions was negative for 
radicular symptoms.  Motor and sensory examinations of the lower 
extremities were normal.  Similar findings were noted on an 
August 1997 VA spine examination report.

In a report of contact, dated in August 1998, an unknown caller 
related that the Veteran bragged about his 100 percent rating 
(TDIU) from VA.  The caller indicated that, despite his back 
problems, the Veteran drove around in his jeep, played golf and 
basketball and was a member of an area basketball team with the 
name "[redacted]".  This was confirmed via a paper trail.

A September 1998 VA spine examination report found no evidence of 
sciatic neuropathy.

During an October 1998 VA mental disorders examination, the 
Veteran related that he slept four-to-six hours a night with 
frequent awakenings.  Regarding his sex drive, he reported that 
it was low, because he was either not in the mood, or his back 
hurt, but sometimes it was okay.  .  

A February 2001 VA spine examination report found no evidence of 
radiculopathy.

VA outpatient treatment records include an November 2005 note 
wherein the Veteran reported that he had a 2-year old daughter.  
In September 2005, the Veteran reported that he had hemorrhoids, 
and requested suppositories.
 
The Veteran's claim for service connection for sciatic 
neuropathy, back muscle spasm, hemorrhoids, anal fissures, 
decreased libido and penile deformity was received in March 2006.   

During a April 2006 VA fee basis psychiatric examination, the 
Veteran reported the medication he was taking caused a decrease 
in his libido.  

In April 2006, the Veteran underwent a VA fee basis medical 
examination.  Among his complaints was decreased libido.  On 
physical examination, the examiner noted normal genitalia, no 
hemorrhoids, and a normal rectal examination.  

In June 2006, the Veteran was seen at a VA pain clinic where he 
received a lumbar epidural steroid block for right radicular pain 
extending into the posterior right hip and thigh.

In a July 2006 statement, the Veteran indicated that he was 
awaiting the birth of his second child in February 2007.

In March 2009, the Veteran was afforded a VA spine examination.  
He complained of sharp pain radiating down both lower 
extremities.  Physical examination revealed no muscle spasm 
(spasticity) and no evidence of neurologic involvement in the 
lower extremities. 

The Veteran is seeking service connection for several 
disabilities, including sciatic neuropathy of the lower 
extremities, back muscle spasm, hemorrhoids, anal fissures, 
decreased libido, and penile deformity.  

Analysis

Sciatic Neuropathy of the Lower Extremities

Regarding sciatic neuropathy of the lower extremities, service 
connection is not in order.  A review of the numerous VA 
medical/spine examinations fails to disclose any chronic sciatic 
neuropathy of the lower extremities.  While the Veteran's 
subjective complaints have been duly recorded, objective findings 
fail to confirm the presence of the claimed disability.  Most 
recently, in March 2009, physical examination revealed no muscle 
spasm (spasticity) and no evidence of neurologic involvement in 
the lower extremities.  

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the present case, objective signs of sciatic radiculopathy 
have not been identified by medical professionals who rely on 
proven diagnostic tests to make their assessment; however in this 
case, sciatic neuropathy was not confirmed on testing.  In 
weighing the evidence, the Board is of the opinion that the 
findings of the examiners must be accepted, and service 
connection for sciatic neuropathy of the lower extremities is 
denied. 

Back Muscle Spasm

The Veteran is seeking service connection for back muscle spasm, 
which is a symptom of a potential condition and not a disability 
in itself for VA purposes.  In this case, the Veteran is service 
connected for chronic myofascial restrictive syndrome (multilevel 
lumbar disc disease).  Among the symptoms identified in the 
ratings for back disorders are muscle spasms.  While the Veteran 
may suffer from muscle spasm, this finding, along with other 
symptoms are considered as part of the underlying disease or 
disorder, which, in this case, is chronic myofascial restrictive 
syndrome (multilevel lumbar disc disease) (see 38 C.F.R. 
§ 3.303).  As such, service connection is denied. 

Hemorrhoids, Anal Fissures and Penile Deformity

Regarding hemorrhoids, anal fissures, or penile deformity, no 
complaints or finding were recorded in the STRs.  The Veteran has 
maintained that if not present in service, then these disorders 
are secondary to his service-connected disabilities.  A review of 
the record reveals no notations indicating that the Veteran has a 
penile deformity, hemorrhoids or anal fissures.  In fact, the 
report of the April 2006 VA fee basis examination, the examiner 
noted specifically that the Veteran's genitalia was normal, and 
that the rectal examination was normal without findings of 
hemorrhoids.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In the present case, none of the above-cited criteria are met.  
While the Veteran contends that he has these disorders, proven 
diagnostic tests, and objective examination have not confirmed 
the presence of these disorders.  In weighing the evidence, the 
Board is of the opinion that the findings of the examiners must 
be accepted, and service connection for hemorrhoids, anal 
fissures, or penile deformity is denied.

Decreased Libido

The Veteran maintains that he has decreased libido as a result of 
medications prescribed for his service-connected disabilities.  
Decreased libido is a symptom of a disease, and is not a separate 
disease entity.  He is service connected for major depression, 
and undoubtedly, his medications may affect his psyche and his 
desire for intimate relations.  However, this finding ( decreased 
libido), along with other symptoms are considered as part of the 
underlying diseases or disorders for which the Veteran is service 
connected.  As such, service connection is denied. 

Specially Adapted Housing or a Certificate for a Home Adaptation 
Grant

Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).

In order for a Veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home adaptation, 
he or she must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical loss 
or loss of use of both hands. 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2009).

Factual Background and Analysis

In the Veteran's application in acquiring specially adapted 
housing or special home adaption grant (VA Form 26-4555), 
received in October 2008, the Veteran noted that he was not 
confine to a nursing home or medical care facility.  He stated 
that his qualifying condition was that he had been prescribed a 
back brace and a cane to achieve mobility due to his service 
connected back condition.

In an October 2008 report from the Mercy Hospital, the physician 
did not make any notations regarding any need for the Veteran to 
use devices for ambulation.  A back strengthening program was 
recommended.  

In March 2009, the Veteran underwent a VA spine examination.  He 
described a constant ache in the bilateral lower lumbar region 
which worsened with certain activities, including prolonged 
standing and sitting.  He had no loss of bowel or bladder 
function.  He reported that he used a cane and a back brace.  He 
had trouble driving.  He had mild difficulty with bathing and 
toileting.  He had help with some of his activities of daily 
living (ADL).  On objective examination, he had an antalgic gait 
favoring the right lower extremity.  The examiner remarked that 
it was feasible that pain and fatigability could significantly 
limit functional ability during periods of flare ups, or when the 
joint was used over a period of time.  The examiner concluded 
that the condition had a moderate effect on ADL, occupation and 
employability.  

The Veteran is service connected for major depression, rated 70 
percent disabling; and chronic myofascial restrictive syndrome 
(multilevel lumbar disc disease), rated 60 percent disabling.  
Effective in December 1996, he was awarded a total rating based 
on individual unemployability (TDIU).

In this case, there is no competent medical evidence that the 
Veteran is blind in both eyes.  Additionally, while the record 
notes the Veteran's disability associated with his chronic 
myofascial restrictive syndrome (multilevel lumbar disc disease), 
there is no competent evidence of functional loss in the 
extremities which would warrant entitlement to benefits based on 
loss of use an extremity or combination of extremities such as to 
preclude locomotion without an assistive device.  While the 
Veteran has been prescribed a cane, the examiner did not 
specifically state that the Veteran was precluded from ambulating 
without the cane.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a special 
home adaptation grant. This benefit requires that the evidence 
show permanent and total service-connected disability that either 
results in blindness in both eyes with 5/200 visual acuity or 
less, or involves the anatomical loss or loss of use of both 
hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

The evidence of record in this case fails to demonstrate vision 
of 5/200 or less in both eyes. Moreover, loss of use of both 
hands has not been demonstrated. Therefore, a special home 
adaptation grant is likewise not warranted.

For the foregoing reasons, the Board concludes that entitlement 
to specially adapted housing or a special home adaptation grant 
is not warranted under the applicable criteria, and that the 
claim must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sciatic neuropathy is 
denied.

Entitlement to service connection for back muscle spasm is 
denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for anal fissures is denied.

Entitlement to service connection for penile deformity is denied.

Entitlement to service connection for decreased libido is denied.

Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

In April 1993, the Veteran was denied service connection for 
abnormal blood work.  He was properly notified of the decision 
and did not enter a timely appeal.  The decision became final.

In March 2006, the Veteran requested that this claim be reopened.  
With regard to the claim to reopen, the Court has held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a claim to 
reopen a previously finally denied claim, require that VA, by way 
of a specific notice letter, notify the claimant of the meaning 
of new and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service connection 
claim; and (3) is specifically required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior final denial on the merits.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Review of the claims file 
reveals that notice in this regard to date is incomplete with 
regard to the claim to reopen the previously denied claim of 
entitlement to service connection for abnormal blood work.  

Concerning the remaining issues of entitlement to service 
connection for hypertension, constipation, gastritis, and 
sleeplessness (sleep apnea) secondary to the Veteran's service-
connected disabilities, a review of the medical evidence in the 
claims file reflects that he has been prescribed medication for 
hypertension, gastritis, constipation, and has complained of 
sleeping disorders on a regular basis.  He maintains that these 
disorders are caused or aggravated by his service-connected 
disabilities.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a)  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service-connected condition the Veteran 
shall be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  I t does not appear that 
the Veteran has been provided a VA medical examination to 
determine whether hypertension, constipation, gastritis, and 
sleeplessness (sleep apnea) are caused or aggravated by the 
service-connected disabilities.  

In view of the foregoing, these issues are REMANDED for the 
following actions:

1.  The AMC/RO is to provide the Veteran 
with a notice letter consistent with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
informing him of the unique character of 
evidence that must be presented as to his 
claim concerning whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service connection 
for abnormal blood work.

2.  The RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment of all medical care 
providers who treated the Veteran for 
hypertension, constipation, gastritis, and 
sleeplessness (sleep apnea) since March 
2005.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
medical examination to determine whether 
hypertension, constipation, gastritis, and 
sleeplessness (sleep apnea)  are related to 
(caused or aggravated by) his service-
connected myofascial restrictive syndrome 
(degenerative disc disease ) or major 
depression, or the medications used to 
treat those disorders.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   Based on review 
of the Veteran's pertinent medical history 
and with consideration of sound medical 
principles, the physician should provide 
the following opinion:

Is it at least as likely as not (50 percent 
or better probability) that the Veteran's 
hypertension, constipation, gastritis, and 
sleeplessness (sleep apnea) are caused or 
aggravated (i.e., chronically worsened) by 
his service-connected myofascial 
restrictive syndrome (degenerative disc 
disease ) or major depression, or the 
medications used to treat those disorders?  
The examiner must explain the rationale for 
all opinions expressed.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


